Deny and Opinion Filed April 22, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00457-CV

      IN RE HARTFORD LIFE AND ANNUITY INSURANCE COMPANY, Relator

                 Original Proceeding from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC 12 02312-M

                             MEMORANDUM OPINION
                         Before Justices Moseley, Fillmore, and Lewis
                                 Opinion by Justice Moseley
       The Court has before it Relator’s petition for writ of mandamus. Relator’s petition does

not satisfy the requirements of the Texas Rules of Appellate Procedure. The petition is not

properly certified. See TEX. R. APP. P. 52.3(j); In re Butler, 270 S.W.3d 757, 758 (Tex. App.–

Dallas 2008, orig. proceeding). The appendix is also incomplete. See TEX. R. APP. P. 52.3(k);

TEX. R. APP. P. 52.7(a); In re Le, 335 S.W.3d 808, 813 (Tex. App.—Houston [14th Dist.] 2011,

no pet.) (“Those seeking the extraordinary remedy of mandamus must follow the applicable

procedural rules. Chief among these is the critical obligation to provide the reviewing court with

a complete and adequate record.”).

       Additionally, only members of the state bar of Texas and persons licensed by the Texas

Supreme Court may practice law in Texas. TEX. GOV'T CODE ANN. § 81.102(a), (b) (West 2013);

Rabb Int'l, Inc. v. SHL Thai Food Serv., LLC, 346 S.W.3d 208, 210–11 (Tex. App.—Houston

[14th Dist.] 2011, no pet.). Although the petition for writ of mandamus is signed by a member
of the Texas Bar, the signature block also includes two lawyers who are not members of the

Texas Bar. Although they represent that they have been admitted to practice pro hac vice, they

have not moved for, and we have not granted, admission pro hac vice in this mandamus

proceeding. A trial court’s grant of a motion for admission for pro hac vice status does not

apply to an original proceeding in this Court. TEX. GOV'T CODE ANN. § 82.0361 (West 2013);

see Moreno v. State, 246 S.W.3d 380, 380 (Tex. App.—Amarillo 2008, no pet.) (per curiam).

       On the record before the Court, Relator has not shown it is entitled to relief. TEX. R. APP.

P. 52.8 (a). Accordingly, the Court DENIES the petition for writ of mandamus.




                                                    /Jim Moseley/
                                                    JIM MOSELEY
                                                    JUSTICE

140457F.P05




                                              –2–